DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-12 and 16-26 have been elected, and claims 13-15 have been cancelled. Claims 27-29 depend on claim 16 and hence are also included in prosecution within the current office action.  

Claim Rejections - 35 USC § 112
Claims 1-12 and 16-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 and claim 16 recites “the outlet is separated from the turbulent impact and plunge zone by a length equal to at least one vessel diameter to provide a liquid product having a high percentage of dissolved gas and a minimum number of gas bubbles”.  Examiner has reviewed the current specification, and notes para 062 which states that the addition of h and d (as shown in figure 3) is equal to 5-10 times the internal diameter.  However the limitations “the outlet is separated from the turbulent impact and plunge zone by a length equal to at least one vessel diameter to provide a liquid product having a high percentage of dissolved gas and a minimum number of gas bubbles” is not enabled by the current specification.  Examiner notes also figure 3 does not provide a measurement from outlet(32) to the turbulent impact and plunge zone(30), and also does not provide a measurement of diameter in figure 3 of the pressure vessel(14).  Claims 2-12 depend on claim 1 and hence are also rejected.  Claims 17-29 depend on claim 16 and hence are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claim 1 line 1 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2-12 depend on claim 1 and hence are also rejected.
Claim 1 line 17 recites “the jet”.  There is a lack of antecedent basis for “the jet” in previous claim limitations. Examiner notes line 15 recites “ a liquid jet”.
The term “high percentage” in claim 1 line 22 is a relative term which renders the claim indefinite. The term “high percentage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “minimum” in claim 1 line 22 is a relative term which renders the claim indefinite. The term “minimum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “tight, narrow” in claim 3 line 2 is a relative term which renders the claim indefinite. The term “tight, narrow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 6 line 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7 line 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 line 1 recites “the upper vessel ”.  There is a lack of antecedent basis for “the upper vessel ” in previous claim limitations.  
Claim 9 lines 2-3 recites “the upper vessel length”.  There is a lack of antecedent basis for “the upper vessel length” in previous claim limitations.  
Claim 11 recites “the horizontal direction”.  There is a lack of antecedent basis for “the horizontal direction” in previous claim limitations.
Claim 11 recites “within this zone”.  There is a lack of antecedent basis for “this zone” in previous claim limitations, wherein examiner is not sure if “this zone” is the same as “the turbulent impact and plunge zone”.   
Claim 12 line 1 recites “the vessel”.  There is a lack of antecedent basis for “the vessel” in previous claim limitations. Examiner notes claim 1 recites “a pressure vessel”.  
Claim 12 line 4 recites “the specific gas”.  There is a lack of antecedent basis for “the specific gas” in previous claim limitations.  
Claim 12 line 4 recites “the specific liquid”.  There is a lack of antecedent basis for “the specific liquid” in previous claim limitations.  
The term “high” in claim 16 line 1 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 17-29 depend on claim 16 and hence are also rejected.
Claim 16 line 2 recites “the apparatus”.  There is a lack of antecedent basis for “the apparatus” in previous claim limitations. 
The term “high percentage” in claim 16 lines 23 and 26 is a relative term which renders the claim indefinite. The term “high percentage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “minimum” in claim 16 lines 23 and 27 is a relative term which renders the claim indefinite. The term “minimum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “tight, narrow” in claim 18 line 2 is a relative term which renders the claim indefinite. The term “tight, narrow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 20 line 1 recites “the maximum pressure drop”. There is a lack of antecedent basis for “the maximum pressure drop” in previous claim limitations.  
Claim 20 line 2 recites “the jet nozzle”. There is a lack of antecedent basis for “the jet nozzle in previous claim limitations. Examiner notes claim 16 only recites “one or more nozzles”.
Regarding claim 21 line 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 Claim 22 line 1 recites “the upper vessel ”.  There is a lack of antecedent basis for “the upper vessel ” in previous claim limitations.  
Claim 23 lines 2-3 recites “the upper vessel length”.  There is a lack of antecedent basis for “the upper vessel length” in previous claim limitations.  
Claim 24 line 4 recites “but less than 100%”.  Examiner believes the term “fully saturated” should follow “100%” so that the limitation is consistent with line 3 stating “90% fully saturated”.  
Claim 26 line 4 recites “the specific gas”.  There is a lack of antecedent basis for “the specific gas” in previous claim limitations.  
Claim 26 line 4 recites “the specific liquid”.  There is a lack of antecedent basis for “the specific liquid” in previous claim limitations.  
Claim 27 recites “limited by one , two , or all of the following:” Examiner is unsure if the process steps in parts a-c are all required for claim 27, or if only one or more process steps are required. Examiner believes claim 27 is formed as a Markush grouping(MPEP 2173.05h), wherein the preamble of claim 27 should be amended to read “is limited to one or more steps selected from the group consisting of” in order to properly provide scope of one or more process steps.
Claim 27 line 2 recites “the apparatus”. There is a lack of antecedent basis for “the apparatus” in previous claim limitations.
Claim 27 line 13 recites “the minimum”.  There is a lack of antecedent basis for “the minimum” in previous claim limitations.
Claim 28 recites “the specific power use”. There is a lack of antecedent basis for “the specific power use” in previous claim limitations.  
Claim 28 line 4 recites “the saturation zone”.  There is a lack of antecedent basis for “the saturation zone” in previous claim limitations.
Claim 28 recites “at a velocity sufficient to create and maintain a saturation zone of bubbles … but otherwise limiting jet velocity to minimize pressure drop across the one of more nozzles”.  Examiner respectfully submits that it seems the stated limitations are in direct opposition to each other, wherein a first velocity is required to be sufficient create and maintain a saturation zone of bubbles, but then also limiting a jet velocity.  Examiner respectfully submits the stated limitations are very difficult to repeat with accuracy, and limitations to velocity should be presented with specific ranges that have support from the specification.  Examiner notes page 18 recites a velocity from about 10 to 25 meters per second, therefore the claims should only include specific ranged velocities that are supported by the specification. 
Claim 28 recites “of sufficient diameter or horizontal direction”. Examiner is unsure as to what is referred to be “of sufficient diameter or horizontal direction”.    Examiner notes limitations to “of sufficient diameter or horizontal direction” are not repeatable and provide uncertainty as to the actual scope of the claim.  Examiner requests providing dimensions for diameter that provide for a clear scope to the claim.
Claim 28 recites “the effluent of gas-enriched liquid”. There is a lack of antecedent basis for “the effluent of gas-enriched liquid” in previous claim limitations.  
Claim 29 recites “wherein the process is controlled by:  … “.  Examiner is unsure if the process steps in parts a-d all are required for claim 29, or if only one or more process steps in parts a-d are required.  Examiner believes claim 29 is formed as a Markush grouping(MPEP 2173.05h), wherein the preamble of claim 29 should be amended to read “wherein the process is controlled by one or more steps selected from the group consisting of” in order to properly provide scope of one or more process steps.
Claim 29 line 7 recites “the flow of gas”.  There is a lack of antecedent basis for ”the flow of gas” in previous claim limitations. 
Claim 29 line 7 recites “the average condition”.  There is a lack of antecedent basis for ”the average condition” in previous claim limitations. 
Claim 29 line 13 recites “other corrective action”.  Examiner is unsure as to what specific step is referred to by “other corrective action” ?  Clarification is requested.  


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2,6,10,12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2.6.10, and 12 recite characteristics of gas pressure and liquid velocity, however the noted claims do not further limit structure of the claimed apparatus of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-5,8,9,11 are rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al(7255332) taken together with Japanese reference(JP3874350B2).
	Osborn et al in figure 1 teaches an apparatus for dissolving gas into a liquid with high infusion efficiency comprising a pressure vessel(14) having upstanding walls and a sealed top wall and a sealed bottom wall, liquid(16) within the vessel, the liquid having an upper surface spaced from the top wall, a gas source(12) for supplying pressurized gas to the pressure vessel to fill a head space(18) region above the upper surface of the liquid, a source of liquid(10) and a pump(4) to raise the pressure of the liquid to greater than that in the pressure vessel, one or more nozzles(20) connecting the liquid source to the pressure vessel and terminating at a point above the upper surface of the liquid, an outlet(22) in or proximate to the bottom wall for withdrawing liquid from the pressure vessel, wherein the outlet is separated from a turbulent impact and plunge zone by a length equal to at least one vessel diameter(noting a 1.5 m height vessel (column 11 line 2,  0.5 m diameter (column 11 line 2, and a liquid layer filling a bottom 75% of the tank(column 10 lines 60-63), wherein .75 X 1.5 = 1.1.25, with the outlet 22 located 1.1.25 m(greater than .5 m diameter) from a beginning of a turbulent impact and plunge zone).    Osborn et al is silent as to a valve between the pump and the pressure vessel to control the flow of fluid to the nozzle or nozzles and permit fluid to discharge through each nozzle to form a liquid jet which plunges into the liquid in the vessel and penetrates into the liquid below the liquid surface to entrain the gas surrounding the jet and create a turbulent impact and plunge zone.  Japanese reference in figure 1 teaches a pressure vessel(container 1) including a liquid within a bottom portion of the pressure vessel, a headspace from the liquid surface to a top of the pressure vessel, a nozzle(17) for directing liquid into the headspace, a pump(13) within a liquid recirculation pipe(11), and a unnumbered valve between the pump(13) and the pressure vessel.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a valve between the liquid pump(4) and pressure vessel(14) of Osborn et al in order to provide a mechanism for controlling flow rate of liquid to the nozzle(20) of Osborn et al.  Examiner notes that with an optimized combination of pump output flow rate and valve opening amount, the liquid from the nozzle(20) of Osborn et al penetrates into the liquid 16 to an optimal length.  
	Osborn et al taken together with Japanese reference further teaches wherein each nozzle provides a stream of liquid at a velocity of from about 10-20 meters per second(noting column 9 lines 53-54 of Osborn et al stating orifice size also controls exit water velocity, therefore someone of ordinary skill in the art, given a spray nozzle orifice size, would arrive at a velocity of from about 10-20 meters per second through routine experimentation).  Osborn et al taken together with Japanese reference further teaches wherein the nozzle is offset from a vertical by an angle of from 0 to 40 degrees(noting vertical with the vessel axis being 0 degrees). Osborn et al taken together with Japanese reference further teaches wherein the maximum pressure drop across the jet nozzle is within the range of from about 10 to 30 psi(noting column 6 lines 39-42 stating it may be preferred to employ adjustable spray nozzles within the saturation tank so as to optimize the liquid droplet size, therefore someone of ordinary skill in the art would arrive at a maximum pressure drop across the jet nozzle is within the range of from about 10 to 30 psi through routine experimentation and adjustment of flow velocity and pressure drop of the spray nozzles).  Osborn et al taken together with Japanese reference further teaches wherein the upper vessel containing the turbulent impact and plunge zone has a height which is about 5 to 10 times its internal diameter.  Osborn et al taken together with Japanese reference further teaches wherein the height of the upper surface of the liquid is no more than 75% of the upper vessel length containing the turbulent impact and plunge zone, as measured from the bottom of the vessel(column 10 lines 60-61 of Osborn et al;  examiner notes the limitations “at commencement of operation” is not given patentable weight because the limitations are directed to a process step).   Osborn et al taken together with Japanese reference further teaches wherein the turbulent impact and plunge zone has a vertical depth which is greater than the horizontal dimension or diameter within this zone.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al(7255332) taken together with Japanese reference(JP3874350B2) in view of UK Patent Application(GB2380951).
	Osborn et al taken together with Japanese reference teaches all of the limitations of claim 7 but is silent as to wherein the vessel contains one or more flow conditioning devices”.  UK Patent Application teaches a pressure vessel(1), the pressure vessel including a liquid inlet(3), and the pressure vessel includes one or more flow conditioning devices(filter media bed 6).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide one or more flow conditioning devices for the pressure vessel of Osborn et al in order to increase fluid residence time prior to the outlet.  
Claims 16-29 are rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al(7255332) taken together with Japanese reference(JP3874350B2).
	Osborn et al teaches a process for dissolving gas into a liquid with high infusion efficiency comprising providing a pressure vessel(14) having upstanding sidewalls and a sealed top wall and a sealed bottom wall, providing liquid(16) within the vessel, the liquid having an upper surface spaced from the top wall, providing a gas source(12) for supplying pressurized gas to the pressure vessel to fill a head space region(18) above the upper surface of the liquid, providing a source of liquid(10) and a pump(4) to raise the pressure of the liquid to greater than that in the pressure vessel, providing one or more nozzles(20) connecting the liquid source to the pressure vessel and terminating at a point above the upper surface of the liquid, providing an outlet(22) in or proximate to the bottom wall for withdrawing liquid from the pressure vessel, wherein the outlet is separated from the turbulent impact and plunge zone by a length equal to at least one vessel diameter(noting a 1.5 m height vessel (column 11 line 2,  0.5 m diameter (column 11 line 2, and a liquid layer filling a bottom 75% of the tank(column 10 lines 60-63), wherein .75 X 1.5 = 1.1.25, with the outlet 22 located 1.1.25 m(greater than .5 m diameter) from a beginning of a turbulent impact and plunge zone) , and injecting the liquid through the one or more nozzles and into the liquid in the vessel and withdrawing a liquid product having a high percentage of dissolved gas and a minimum number of gas bubbles.  Osborn et al is silent as to providing a valve between the pump and the pressure vessel to control the flow of fluid to the nozzle or nozzles and permit fluid to discharge through each nozzle to form a liquid jet which plunges into the liquid in the vessel and penetrates into the liquid below the liquid surface to entrain the gas surrounding the jet and create a turbulent impact and plunge zone.  Japanese reference in figure 1 teaches a pressure vessel(container 1) including a liquid within a bottom portion of the pressure vessel, a headspace from the liquid surface to a top of the pressure vessel, a nozzle(17) for directing liquid into the headspace, a pump(13) within a liquid recirculation pipe(11), and a unnumbered valve between the pump(13) and the pressure vessel.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a valve between the liquid pump(4) and pressure vessel(14) of Osborn et al in order to provide a mechanism for controlling flow rate of liquid to the nozzle(20) of Osborn et al.  Examiner notes that with an optimized combination of pump output flow rate and valve opening amount, the liquid from the nozzle(20) of Osborn et al penetrates into the liquid 16 to an optimal length.  
	Osborn taken together with Japanese reference further teaches wherein the gas is introduced at a pressure of from about 100 to 400 psi(noting column 9 lines 36-37 stating saturation at 110 psi saturation tank pressure).  Osborn et al taken together with Japanese reference further teaches wherein each nozzle provides a stream of liquid at a velocity of from about 10-20 meters per second(noting column 9 lines 53-54 of Osborn et al stating orifice size also controls exit water velocity, therefore someone of ordinary skill in the art, given a spray nozzle orifice size, would arrive at a velocity of from about 10-20 meters per second through routine experimentation).    Osborn et al taken together with Japanese reference further teaches wherein the nozzle is offset from a vertical by an angle of from 0 to 40 degrees(noting vertical with the vessel axis being 0 degrees). Osborn et al taken together with Japanese reference further teaches wherein the maximum pressure drop across the jet nozzle is within the range of from about 10 to 30 psi(noting column 6 lines 39-42 stating it may be preferred to employ adjustable spray nozzles within the saturation tank so as to optimize the liquid droplet size, therefore someone of ordinary skill in the art would arrive at a maximum pressure drop across the jet nozzle is within the range of from about 10 to 30 psi through routine experimentation and adjustment of flow velocity and pressure drop of the spray nozzles).  Osborn et al taken together with Japanese reference further teaches wherein the superficial liquid velocity prior to the outlet is reduced relative to the superficial liquid velocity in the turbulent impact and plunge zone(reduced velocity occuring through increased vertical downward distance of liquid through the pressure vessel).  Osborn et al taken together with Japanese reference further teaches wherein the upper vessel containing the plunge zone has a height which is 5 to 10 times its internal diameter.  .  Osborn et al taken together with Japanese reference further teaches wherein the height of the upper surface of the liquid at commencement of operation is no more than 75% of the upper vessel length containing the turbulent impact and plunge zone, as measured from the bottom of the vessel(column 10 lines 60-61 of Osborn et al).  Osborn et al taken together with Japanese reference further teaches wherein the gas is continuously dissolved in the liquid in one pass through the vessel for downstream process use(noting external chamber 24) and produces a liquid within 90% fully saturated(Osborn et al in column 11 lines 8-10 reciting near saturation(approximately 95%)) with the dissolving gas at pressure per Henry’s Law but less than 100%.    Osborn et al taken together with Japanese reference further teaches wherein the turbulent impact and plunge zone has a vertical depth which is greater than its horizontal direction.  Osborn et al taken together with Japanese reference further teaches wherein the vessel is dimensioned and controllable to facilitate the minimization of escaping gas bubble size and number and achieve from 90 to 100% of theoretical saturation concentration according to Henry’s Law for the specific gas in the specific liquid.  Osborn et al taken together with Japanese reference further teaches wherein the size and number of bubbles that escape is limited by limiting the velocity of the liquid jet which plunges into the liquid in the vessel to the minimum required to achieve greater than 90% infusion efficiency over the desired operating range to minimize specific power use and thereby limit the fineness of the bubbles generated in the plunge zone(noting column 6 lines 40-42 of Osborn et al wherein adjustable spray nozzles within the saturation tank optimize the liquid droplet size and control the rate of gas saturation in the liquid).  Osborn et al taken together with Japanese reference further teaches lowering specific power use by injecting an impinging jet of liquid through one or more nozzles(20) vertically downward through the head space into a saturation zone below the surface of the liquid at a velocity sufficient to create and maintain a saturation zone of bubbles to achieve greater than 90% infusion efficiency versus Henry’s Law saturation level but otherwise limiting jet velocity to minimize pressure drop across the one or more nozzles to minimize specific power use for gas transfer and mitigate the production of fine bubbles capable of escaping the vessel, and providing an outlet(22) for withdrawaling the liquid product located at a distance from the saturation zone within a vessel of sufficient diameter or horizontal dimension and with internal geometry necessary to reduce the superficial liquid velocity and preclude bubbles of a target size from being carried in the effluent of gas -enriched liquid, thereby minimizing undissolved gas leaving the vessel.  Osborn et al taken together with Japanese reference further teaches wherein the process is controlled by determining gas demand for a given operation, either for steady state operation or determined dynamically from a downstream process signal.  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
October 5, 2022